Lawrence, Judge:
Certain drawing instruments and cases exported from West Germany comprise the subject merchandise of the appeals for a reappraisement enumerated in the schedule, attached to and made part of the decision herein.
The parties hereto have entered into a stipulation of fact wherein it has been agreed as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the counsel for the Plaintiff and the Assistant Attorney General for the United States that the merchandise, covered by the appeals for reappraisement enumerated in Schedule A, attached hereto and made a part hereof, and described below by catalog numbers consist of drawing instruments and cases which in the decision *628of Keuffel & Esser Co. v. United States, Abstract No. 59557, were held to be separately dutiable; that the cases and drawing instruments, in accordance with that decision, should be appraised separately instead of as an entirety; -and that the market value or price at the time of exportation of the drawing Instruments and cases covered by these appeals for reappraisement at which ¡such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Western Germany in usual wholesale quantities and in the ordinary course of trade for export to the United States plus the cost of all containers and all coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in question, packed ready for shipment to the United States was as set forth below; that the weight of the cases was as set forth below:
Value of drawing Value of Catalog No. instruments cases Weight of cases (lbs.)
Reappraisement No. 190920-A/02049-50
1086 S $3.35 $. 86 . 595
1084 S 2. 37 60 . 375
1067 R 4. 43 1. 15 . 505
1096 2. 32 . 82 . 440
Reappraisement No. 190921-A/02050-50
1087 S 3.40 88 . 570
1086 SC 3.05 .87 . 570
1067 R 3. 98 1. 04 . 505
1066 R 4. 11 46 . 440
Reappraisement No. 190922-A/02051-50
1066 R 4. 11 46 . 440
1067 R 3. 98 1. 04 . 505
1087 S 3.40 88 . 570
1087 SC 3. 54 . 87 . 550
1096 2. 21 .71 . 440
1094 1. 62 .44 . 375
Reappraisement No. 216615-A/09994r-51
1088 SC 4. 99 1.20 . 600
1212 3. 97 . 90 . 420
1212 P 4. 22 90 . 400
1066 RC 5. 28 1.30. . 485
1057 KC 5. 53 1.13 . 660
Reappraisement No. 217506-A/10695-51
1095 J 2. 25 . 72 .440
978 A 3. 69 . 59 . 265
1066 RC 5. 28 1. 30 . 485
1057 KC 5. 53 1. 13 . 660
1213 H 6. 55 1. 85 . 650
Special sets with 965 8. 67 1. 85 1. 020
Special sets without 965 5. 99 1. 85 . 660
Reappraisement No. 217886-A/11013-■51
1066 R 5. 39 . 59 . 440
Special sets 4. 88 1. 17 . 550
978 A 3. 69 . 59 . 265
1066 RC 5. 28 1. 30 . 485
*629IT IS FURTHER STIPULATED AND AGREED that on or about the dates of exportation of the said merchandise, such or similar merchandise was not freely offered for sale for home consumption to all purchasers in the principal markets of Western Germany.
Upon the agreed facts before the court, I find and hold that export value, as that value is defined in section 402(d) of the Tariff Act of 1930 (19 U.S.C. § 1402(d)), is the proper basis of value for the drawing instruments and cases in issue and that said value is as set forth in the tabulation above.
As to any other merchandise, the appeals are dismissed.
Judgment will issue accordingly.